(Por la Corte, a propuesta del Juez Asociado Sr. Hutchison.)
Por cuanto, los únicos supuestos errores señalados por los ape-lantes son:
“Primer error: Erró la corte al opinar que los demandantes no probaron hechos esenciales para obtener la orden de injunction para retener la posesión que solicitan.
“Segundo error: Erró la corté al opinar que los demandantes no han pro-bado que estuvieran en posesión material de la finca por los sitios donde tra-' zaron la cerca.
“Tercer error: Erró la corte al opinar que colindante con la finca de los demandantes los demandados y Pedro Claudio poseen una parcela de ocho cuerdas.
‘ ‘ Cuarto error: Erró la corte al opinar que el hecho de que se declarara que el alcalde dio su consentimiento para variar el camino demuestra que los *924demandantes no estaban, en posesión, aparte de que el consentimiento del alcalde no implica que él tuviera autoridad de acuerdo con la Ley Municipal.”
POR cuanto, examinados los alegatos y la prueba no encontramos en la apreciación de ésta error alguno* tan manifiesto que exija una revocación de la sentencia apelada;
POR CUANTO, los hechos en el caso de Cividanes v. Obén y Vázquez, 34 D.P.R. 802, citado por los apelantes eran muy distintos a los del presente;
Por cuanto, la objeción del demandante y apelante referente a las supuestas admisiones contenidas en la contestación ha sido sus-citada muy tardíamente (Blanco Fresno v. Royal Insurance Co., 43 D.P.R. 433, 435; Ana María Sugar Co. v. Castro et al., 28 D.P.R. 241) :
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de Ponce en septiembre 17, 1935.